325 F.2d 505
Mrs. Doris SHEANE, Appellant,v.PHOENIX INSURANCE COMPANY OF HARTFORD, Appellee.
No. 20217.
United States Court of Appeals Fifth Circuit.
December 12, 1963.

Sherman F. Raphael, Roland J. Sternfels, Sternfels & Raphael & John Frenkel, New Orleans, La., for appellant.
P. A. Bienvenu, New Orleans, La., Bienvenu & Culver, New Orleans, La., for defendant-appellee.
Before CAMERON, WISDOM, and GEWIN, Circuit Judges.
PER CURIAM.


1
The sole question this appeal presents is whether the district court erred in finding that the plaintiff failed to prove that her disability resulted from the accident which was the basis for the suit. This Court has carefully reviewed the entire record. We hold that the finding of the district court was not clearly erroneous within the concept of that standard as established in F.R.Civ.P. 52 (a).


2
The judgment is affirmed.